      Case: 3:20-cv-50194 Document #: 8 Filed: 06/02/20 Page 1 of 1 PageID #:72




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                     WESTERN DIVISION
Lavertis Stewart (A-15380),               )
                                          )
                      Plaintiff,          )
                                          )         Case No. 20 C 50194
       v.                                 )
                                          )         Hon. Philip G. Reinhard
Wexford Health Source, Inc., et al.,      )
                                          )
                      Defendants.         )

                                              ORDER
       Plaintiff’s application for leave to proceed in forma pauperis [3] is denied. If plaintiff
wants to proceed with this lawsuit, he must pay the $400 filing fee. If plaintiff does not comply
by July 1, 2020, this case will be summarily dismissed.

                                             STATEMENT
         Plaintiff Lavertis Stewart, a prisoner at Dixon Correctional Center, brings this pro se civil
rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s application to proceed in forma pauperis
(IFP) is before the court.
         The Prison Litigation Reform Act (PLRA) requires all inmates to pay the full filing fee.
See 28 U.S.C. § 1915(b)(1). If an inmate cannot pay the full $400 filing fee upfront, he may submit
an IFP application (in other words, a request for permission to pay the fee over time with monthly
installments taken from his trust fund account; in that instance, the filing fee is $350 as an
administrative fee is waived).
         Plaintiff’s application for leave to proceed in forma pauperis is denied. Because plaintiff
is a prisoner for whom the state provides the necessities of life, his income demonstrates that he
does not qualify as indigent. See Lumbert v. Illinois Department of Corrections, 827 F.2d 257,
260 (7th Cir. 1987). Plaintiff’s trust fund ledgers reflect a total of $1,600 in income (deposits)
during the six months prior to the initiation of this action. The trust fund statement indicates an
average monthly deposit over the last six months of $267, and a present balance of $1,370.33.
         Given plaintiff's consistent income, plaintiff must prepay the $400 statutory filing fee if he
wants to proceed with this action. Plaintiff may pay by check or money order made payable to the
Clerk of Court and mailed to the Clerk of Court, United States District Court, 219 South Dearborn
Street, Chicago, Illinois 60604, attn: Cashier’s Desk, 20th Floor. If he fails to do so by the date
specified above, the court will summarily dismiss this action.

Date: 6/02/2020                                ENTER:


                                               __________________________________________
                                                     United States District Court Judge

                                                                       Notices mailed by Judicial Staff. (LC)
